 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

F

 

LED

— |

 

UNITED STATES DISTRICT COURT JuN
SOUTHERN DISTRICT OF CALIFORNIA

JUDGMENT IN

   
  

 

CLERK, U.S.
UNITED STATES OF AMERICA

REREXSE

at 2019

ISTRICT COURT
P LIFORNIA
DEPUTY

 

   

 

 

 

Vv (For Offenses Commi : 7)
PATRICIA ANN MARIE TERRONES (1) Case Number: 3: 18-CR-04676-GPC
Eric Fish, FD
Defendant’s Attorney
USM Number 72466-298
LC] _
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Information
L] was found guilty on count(s)
after a plea of not guilty. ;
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section Nature of Offense Number(s)

8 USC 1324(a)(2)(B)(iii);

182 Bringing in Aliens Without Presentation; Aiding and Abetting

The defendant is sentenced as provided in pages 2 through
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

O

4 of this judgment.

The defendant has been found not guilty on count(s)

l

 

Xx! Count(s) Remaining counts

are dismissed on the motion of the Un

 

Assessment : $100.00 waived

XJ JVTA Assessment*: $5000.00 — Waived — The Court finds the defendant indigent

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
x

Fine waived L] Forfeiture pursuant to order filed
IT IS ORDERED that the defendant must notify the United States Attorney for this distric
change of name, residence, or mailing address until all fines, restitution, costs, and special assess

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and Un
any material change in the defendant’s economic circumstances.

June 7. 2019

Date of Imposition of Sentence

CpACX

HON. Gonzalo P. Curiel
UNITED STATES DISTRICT JU

ited States.

, Included herein.

t within 30 days of any
ments imposed by this
ited States Attorney of

fae

—

JDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

The defendant is hereby sentenced to probation for a term of:
Five (5) years

The defendant must comply with the standard conditions that have
conditions on the attached page.

DEFENDANT:
CASE NUMBER:

PATRICIA ANN MARIE TERRONES (1)
3:{O-CR-04676-GPC

PROBATION

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.
The defendant must not illegally possess a controlled substance. The defendant must refrain from

Judgment - Page 2 of 4

any unlawful use of a

controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least

two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

LThe above drug testing condition is suspended, based on the court's determination that the

risk of future substance abuse. (check if applicable)

IThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any o
a sentence of restitution. (check if applicable)
L]The defendant must cooperate in the collection of DNA as directed by the probation officer. (ch
L)The defendant must comply with the requirements of the Sex Offender Registration and Notific
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offende
the location where the defendant resides, works, is a student, or was convicted of a qualifying offe
applicable)
LlThe defendant must participate in an approved program for domestic violence. (check if applica
The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this ju
. The defendant must notify the court of any material change in their economic circumstances that m

to pay restitution, fines, or special assessments.

been adopted by this court as well a!

Go

submission of more

defendant poses a low
ther statute authorizing
eck if applicable)

ation Act (34 U.S.C. §
r registration agency in

nse. (check if

ble)

dgment.

light affect their ability

S with any other

:18-CR-04676-GPC

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT:
CASE NUMBER:

PATRICIA ANN MARIE TERRONES (1)
3:\G-CR-04676-GPC

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s probation, the defendant must comply with the following standard condition
These conditions are imposed because they establish the basic expectations for the defendant’s behav
supervision and identify the minimum tools needed by probation officers to keep informed, report to
and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to 1

hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a di
office or within a different time frame.

After initially reporting to the probation office, the defendant will receive instructions from the court or the p
about how and when the defendant must report to the probation officer, and the defendant must report to the
as instructed.

. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to resi
getting permission from the court or the probation officer.

. The defendant must answer truthfully the questions asked by their probation officer.

. The defendant must live at a place approved by the probation officer. If the defendant plans to change where
anything about their living arrangements (such as the people living with the defendant), the defendant must n
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possib
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aw,
expected change.

The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the d
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she
view.

The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the pr
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant mus
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to
defendant works or anything about their work (such as their position or their job responsibilities), the defenda
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in adva
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of beco
change or expected change.

Mm)

knows someone has been convicted of a felony, they must not knowingly communicate or interact with that Pp
first getting the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probatia

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or danger

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to ano
as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential hu
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), th
officer may require the defendant to notify the person about the risk and the defendant must comply with that

The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

bo

Judgment - Page 3 of 4

s of supervision.

ior while on
the court about,

eside within 72

ifferent probation

robation officer
probation officer

de without first

they live or

otify the

le due to

are of a change or

efendant must
bbserves in plain

bation officer

t try to find full-
change where the
nt must notify the
nce is not possible
ing aware of a

. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant

erson without

n officer within 72 hours.
us weapon (i.e.,

ther person such

man source or

e€ probation
instruction.

:18-CR-04676-GPC

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT:
CASE NUMBER:

//

. Not enter or reside in the Republic of Mexico without permission of the court or p

PATRICIA ANN MARIE TERRONES (1)
3:1B-CR-04676-GPC

SPECIAL CONDITIONS OF SUPERVISION

Provide complete disclosure of personal and business financial records to the
requested.

Participate in a cognitive behavioral treatment program as directed by the probation d

Judgment - Page 4 of 4

probation officer as

fficer, and if deemed

necessary by the probation officer. Such program may include group sessions led by a counselor, or

participation in a program administered by the probation office. May be required to c
of services rendered in an amount to be determined by the probation officer, based o

Report all vehicles owned or operated, or in which you have an interest, to the proba

comply with both United States and Mexican immigration laws.

Submit your person, property, house, residence, vehicle, papers, [computers (as de
1030(e)(1)), other electronic communications or data storage devices or media,]| a
conducted by a United States probation officer. Failure to submit to a search may be gt
of release. The offender must warn any other occupants that the premises may be

ontribute to the costs
n ability to pay.

tion officer.

robation officer, and
fined in 18 U.S.C. §
r office, to a search

ounds for revocation
+ subject to searches

pursuant to this condition. An officer may conduct a search pursuant to this condition only when
reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and

in a reasonable manner.

Be monitored for a period of 180 days, with the location monitoring technology at
probation officer. The offender shall abide by all technology requirements and shall
costs of participation in the location monitoring program, as directed by the court
officer. In addition to other court-imposed conditions of release, the offender’
community shall be restricted as specified below:

the discretion of the
pay all or part of the
and/or the probation
S movement in the

You are restricted to your residence at all times except for employment; education; religious services;

medical, substance abuse, or mental health treatment; attorney visits; court appear
obligations; or other activities as preapproved by the probation officer.

bo

ances; court-ordered

:18-CR-04676-GPC

 
